Citation Nr: 1623276	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  07-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2009 and August 2013, the Veteran testified at Travel Board and Videoconference hearings, respectively, before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.


FINDING OF FACT

On March 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran requested in his March 2013 statement that the Board dismiss his appeal of the issue of entitlement to a TDIU.  The RO acknowledged receipt of this letter in a December 2013 response.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


